Exhibit 99.8 THOMSON REUTERS AUDIT COMMITTEE CHARTER Adopted effective March 3, TABLE OF CONTENTS 1. PURPOSE 1 2. MEMBERS 1 3. RESPONSIBILITIES 1 4. COMPLAINTS PROCEDURE 7 5. REPORTING 7 6. REVIEW AND DISCLOSURE 8 7. ASSESSMENT 8 8. MEETINGS 8 9. CHAIR 8 10. REMOVAL AND VACANCIES 8 11. ACCESS TO MANAGEMENT AND OUTSIDE ADVISORS 8 12. DEFINITIONS 9 -i- THOMSON REUTERS AUDIT COMMITTEE CHARTER 1. PURPOSE The Audit Committee is responsible for assisting the Thomson Reuters Board in fulfilling its oversight responsibilities in relation to: · the integrity of Thomson Reuters’ financial statements and other financial information relating to Thomson Reuters; · Thomson Reuters’ compliance with risk management, and legal and regulatory requirements; · the qualifications, independence and performance of Thomson Reuters’ auditor; · the adequacy and effectiveness of Thomson Reuters’ internal control over financial reporting and disclosure controls and procedures; · the effectiveness of Thomson Reuters’ internal audit function; and · any additional matters delegated to the Audit Committee by the Thomson Reuters Board. 2. MEMBERS The Thomson Reuters Board must appoint a minimum of three and a maximum of five directors to be members of the Audit Committee. The members of the Audit Committee are selected by the Thomson Reuters Board on the recommendation of the Corporate Governance Committee. All members of the Audit Committee must meet the criteria for independence contained in applicable law and stock exchange rules and requirements. Every member of the Audit Committee must be Financially Literate. In addition, the Thomson Reuters Board will determine and publicly disclose whether at least one member meets applicable tests for accounting or related financial management expertise within the meaning of NYSE, Nasdaq and UK Combined Code provisions, including whether that member is an Audit Committee Financial Expert. Members of the Audit Committee may not serve on more than two other public company audit committees except with the prior approval of the Thomson Reuters Board. 3. RESPONSIBILITIES The Audit Committee is responsible for performing the duties set out below as well as any other duties that are otherwise required by applicable law or stock exchange rules and requirements or are delegated to the Audit Committee by the Thomson Reuters Board. -1- (a) Appointment and Review of the Auditor The auditor is accountable to the Audit Committee and reports directly to the Audit Committee. Accordingly, the Audit Committee will evaluate and be responsible for Thomson Reuters’ relationship with the auditor.Specifically, the Audit Committee will: · select, evaluate and nominate the auditor to be proposed for appointment or reappointment, as the case may be, by the shareholders; · review and approve the auditor’s engagement letter; · after seeking and taking into account the views of senior management and the officer in charge of internal audit, review the independence, experience, qualifications and performance of the auditor, including the lead audit partner; · oversee the auditor’s work, including investigating and resolving any disagreements between senior management and the auditor regarding financial reporting or the internal audit function; · at least annually, obtain and review a report by the auditor describing its internal quality-control procedures, any material issues raised by the most recent internal quality-control review, or peer review, of the firm, or by any inquiry or investigation by governmental or professional authorities, within the preceding five years, respecting one or more independent audits carried out by the auditor and any steps taken to deal with any such issues; and · where appropriate, terminate the auditor. (b) Confirmation of the Auditor’s Independence At least annually, and before the auditor issues its report on Thomson Reuters’ annual consolidated financial statements, the Audit Committee will: · confirm that the auditor has submitted a formal written statement describing all of its relationships with Thomson Reuters that in the auditor’s professional judgment may reasonably be thought to bear on its independence; · discuss with the auditor any disclosed relationships or services, including any non-audit services the auditor has provided, that may affect its independence; · obtain written confirmation from the auditor that it is independent with respect to Thomson Reuters within the meaning of the Rules of Professional Conduct adopted by the Ontario Institute of Chartered Accountants to which it belongs, that it is an independent public accountant with respect to Thomson Reuters within the meaning of the federal securities legislation administered by the United States Securities and Exchange Commission (the “SEC”), and that it complies with the UK’s Institute of Chartered Accountants of England and Wales requirements and all applicable regulations and professional requirements relating to the independence of the auditors of English companies listed on the London Stock Exchange; and -2- · confirm that the auditor has complied with applicable law with respect to the rotation of certain members of the audit engagement team for Thomson Reuters. (c) Pre-Approval of Non-Audit Services The Audit Committee will pre-approve the appointment of the auditor for any non-audit services to be provided to Thomson Reuters, provided that it will not approve any services that are prohibited under applicable law. The Audit Committee has established policies and procedures, and may revise such from time to time, which pre-approve the appointment of the auditor for certain non-audit services.
